                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



  DAVID SELLOW,
                                                                    Civil Action No.:
                       Plaintiff,                               3: 18-cv-13820-PGS-TJB

  V.


                                                          MEMORANDUM AND ORDER
  THUOMA NWACHUKWU,

                       Defendant.



SHERIDAN, U.S.D.J.

        This matter comes before the Court on Defendant’s Motion to Set Aside an Entry of Default

(ECF No. 13). This Court has federal question jurisdiction to hear this case. For the reasons stated

herein, Defendant’s motion is granted and the entry of default is set aside.

                                                  I

       Plaintiff, David Sellow, is a pro se state prisoner who is presently confined at New Jersey

State Prison in Trenton, New Jersey. (Compl. ¶ ib, ECF No. 1). Plaintiff has filed a lawsuit

against Defendant, Dr. Ihuoma Nwachukwu, a physician at New Jersey State Prison and an

employee of the State of New Jersey through Rutgers University Correctional HealthCare. (See

Compl.; Aff. of Ihuoma Nwachukwu ¶ 1, ECF No. 13-2).

       Plaintiff brought his lawsuit under 42 U.S.C. § 1983, alleging that Defendant failed to

provide him with post-surgical medical care, delayed in sending him to the hospital after he fell in

his housing unit, and has refused to adequately treat his medical needs. (Compi. ¶91 6-24). Plaintiff

claims Defendant’s actions and omissions violate the Eighth Amendment and the New Jersey Tort




                                                  1
Claims Act and seeks damages, injunctive relief, and a declaratory judgment. (Compi. VIII,

“Claims for Relief’). Plaintiff has sued Defendant in her individual capacity.

       Plaintiff filed his Complaint on September 12, 2018. (See Compi.). On January 16, 2019,

after Defendant did not file an Answer to Plaintiff’s Complaint, Plaintiff filed a request for default.

(Request for Entry of Default, ECF No. 8). In Plaintiff’s default request, he claims that he properly

served Defendant with a copy of the Summons and Complaint on December 3, 2018. (Id. at ¶ 2).

On January 16, 2019, the Clerk of the Court filed an Entry of Default for Defendant’s failure to

plead or otherwise defend the action. On April 1, 2019, Plaintiff filed a Motion to Enter Default

against the Defendant. (ECF No. 9).

       Defendant, however, claims that she was never served with the Summons and Complaint.

(Nwachukwu Aff. ¶ 5). She states that she first learned about the lawsuit in late September 2019

when the Rutgers Office of Risk Management informed her about Plaintiff’s Complaint. (Id. at ¶

6). Defendant avers that she had absolutely no knowledge of the case before this time. (Id.).

       Moreover, Defendant’s counsel, Michael I. Lunga, Esq., wrote to the Court and indicated

that the State of New Jersey’s Attorney General’s Office assigned him to represent Defendant on

October 3, 2019.    (Letter to the Court from Michael J. Lunga, Oct. 3, 2019, ECF No. 12).

According to Mr. Lunga, the Assistant Attorney General in charge of the lawsuit informed Mr.

Lunga that it was not until late September 2019 that he (the Assistant AG) was first informed that

there was a lawsuit and that a default had been entered against Defendant.           (Certification of

Michael J. Lunga (“Lunga Cert.”), ECF No. 13-3).

       In further support of Defendant’s contention that she was unaware of the lawsuit until

relatively recently, she has submitted copies of the United States Marshals Service “Process

Receipt and Return” as well as the Summons, which includes the “Return of Service” form. (Def.’ s
Ex. A, ECF No. 13-2). The Process Receipt and Return form indicates that the individual who

allegedly served Defendant was one “Holland,” who appears to be a U.S. Marshal or Deputy. (Id.).

On the same page of the form, the “Date of Service” allegedly indicates that Defendant was served

on “12/03/18” at “11:30 a.m.” (Id.). In the “Remarks” section on the same page, there is a

handwritten note that states, “11/22/18 not available until 11/26/18.” (Id.).

        The Summons contains the Federal Rule of Civil Procedure 4(a) summons requirements,

including the name of the court and the parties, is signed by the clerk and bears the District Court’s

seal, and notifies Defendant that she has 21 days after service in which to respond or risk a default

judgment entered against her.      (Id.). Notably, the “Return of Service” page, which typically

describes the details of service, is completely blank. (Id.).

        Because Defendant claims that she was not served with the Summons and Complaint in

this lawsuit, she requests that the Court set aside the entry of default against her and allow her to

file an Answer. (Lunga Cert.   ¶ 14). Plaintiff did not file an opposition to Defendant’s motion, but
indicated during oral argument that he does not oppose Defendant’s motion.

                                                           II

        Service of Process

        Service of process appears to have been defective in this case because Defendant was not

properly served.

        Federal Rule of Civil Procedure 4 provides, in pertinent part, that “an individual                 .   .   .   may

be served in a judicial district of the United States by.           .   .   delivering a copy of the summons and of

the complaint to the individual personally.   .   .   .“       Fed. R. Civ. P. 4(e)(2)(A). “A default judgment

entered when there has been no proper service of the complaint is, a fortiori, void, and should be




                                                           3
set aside.” Gambone v. Lite-Rock Drywall Corp., 124 F. App’x 78, 79 (3d Cir. 2005) (citation

omitted); see Fed. R. Civ. P. 60(b)(4).

        Personal delivery of service does not necessarily require physically placing the summons

and complaint in the defendant’s hand, nor does it require a “face to face encounter.” Gambone,

124 F. App’x at 79; see 1 Moore’s Federal Practice,     § 4.91 (Matthew Bender 3d Ed.). “If the
defendant attempts to evade service by refusing to take the papers, service may be sufficient if the

server makes a good faith effort to comply with Rule 4 by placing the papers in close proximity to

the defendant and clearly communicating an intent to serve court documents.” 1 Moore’s Federal

Practice,   § 4.91; Gambone, 124 F. App’x at 79.
       The U.S. Court of Appeals for the Third Circuit has stated that “the two essential factors

that justify relaxed personal service are i) the defendant’s active evasion of service and ii) clear

evidence that the defendant actually received the papers at issue when allegedly served.”

Gambone, 124 F. App’x at 80.

       In this case, based on the documents submitted, it appears that service of process was not

properly effectuated because it appears that Defendant was not served. Here, Defendant swore in

her Affidavit that she was never served with the Summons and Complaint. (Nwachukwu Aff.            ¶
5). In addition, Defendant’s attorney, Mr. Lunga, stated in his Certification and in his October 3,

2019 Letter to the Court that he was assigned to represent Defendant on October 3, 2019 (nearly a

year after service had purportedly been effected), and that the Assistant Attorney General only

learned, in late September 2019, that the lawsuit had been filed. (Lunga Cert.   ¶9[ 6; Letter to the
Court). Moreover, although the U.S. Marshal’s Process Receipt and Return form states that

Defendant was served on December 3, 2018, the Return of Service—which would have delineated

the precise circumstances in which Defendant would have been served—is completely blank.



                                                   4
(Def.’s Ex. A). The blank Return of Service page coupled with Defendant’s and her attorney’s

statements that Defendant was not served suggest that service of process was defective. Therefore,

this Court finds that Defendant was not properly served with the Summons and Complaint in this

case and sets aside the Entry of Default.

                                                      III

        Motion to Vacate Default Judgment

        The circumstances in this case further warrant the setting aside of the Entry of Default.

        Federal Rule of Civil Procedure 5 5(c) permits a district court to set aside an entry of default

“for good cause shown.” Fed. R. Civ. P. 55(c).

       The Third Circuit generally disfavors default judgments and has “repeatedly.. stated [its]
                                                                                           .




preference that cases be disposed on the merits whenever practicable.” Mrs. Ressler’s Food Prods.

v. KZY Logistics LLC, 675 F. App’x 136, 137 (3d Cir. 2017) (citations omitted); see United States

v. $55,518.05 in U.S. Currency, 728 F.2d 192, 194-95 (3d Cir. 1984). Entry of a default judgment

is an “extreme sanction” and the decision whether to vacate a default judgment is left to the sound

discretion of the trial court. Mrs. Ressler’s Food Prods., 675 F. App’x at 137-38. Yet, “in a close

case doubts should be resolved in favor of setting aside the default and reaching a decision on the

merits.” Id. (quoting Gross v. Stereo Component Sys., Inc., 700 F.2d 120, 122 (3d Cir. 1983)).

       When determining whether to set aside an entry of default, courts must consider the

following factors: “(1) whether the plaintiff will be prejudiced; (2) whether the defendant has a

meritorious defense; [and] (3) whether the default was the result of the defendant’s culpable

conduct.” Doe v. Hesketh, 828 F.3d 159, 175 (3d Cir. 2016) (quoting $55,518.05 in U.S. Currency,

728 F.2d at 195).    Courts may also consider the “effectiveness of alternative sanctions.” Mrs.




                                                  5
Ressler’s Food Prods., 675 F. App’x at 140; Erncasco Ins. Co. v. Sambrick, 834 F.2d 71, 73 (3d

Cir. 1987). This Court considers these points seriatim.

    A. Prejudice to the Plaintiff

        The first element a court must consider when deciding whether to set aside an entry of

default is “whether the plaintiff will be prejudiced.” Hesketh, 828 F.3d at 175. To support a

finding of prejudice, courts may look at the loss of available evidence, increased potential for fraud

or collusion, or substantial reliance upon the judgment to support a finding of prejudice. Feliciano

v. Reliant Tooling Co., 691 F.2d 653, 657 (3d Cir. 1982); see also Hudson Hosp. Opco, LLC v.

Regency Heritage Nursing & Rehab. Ctr., LLC, No. 16-5673(FLW), 2017 U.S. Dist. LEXIS

178979, at *2223 (D.N.J. Oct. 30, 2017). Further, prejudice can be established when a plaintiff’s

“ability to pursue the claim has been hindered...     .“   Feliciano, 691 F.2d at 657.

        Here, Defendant argues that because the prison medical records still exist regarding

Plaintiff’s alleged injuries, Plaintiff will not be prejudiced. (Lunga Cert. ¶ 10). Defendant also

suggests that there is no potential for fraud or collusion because she will promptly file an Answer

within the time allotted by this Court. (Id.). This Court finds the Defendant’s assertions to be

credible. Should the medical records about Plaintiff’s injuries still exist, Plaintiff can evaluate the

reliability of the medical records, and Defendant can mount an appropriate defense.              Thus,

Plaintiff’s ability to pursue his claims will not be hindered and Plaintiff will not be prejudiced.

   B. Meritorious Defense

       The second element in the analysis is “whether the defendant has a meritorious defense.”

Hesketh, 828 F.3d at 175. A defendant establishes a meritorious defense when the “allegations of

defendant’s answer, if established on trial, would constitute a complete defense to the action.”

$55,518.05 in U.S. Currency, 728 F.2d at 195. Defendants seeking to vacate a default judgment



                                                  6
must “allege[] specific facts beyond simple denials or conclusionary statements.” Mrs. Ressler’s

Food Prods., 675 F. App’x at 141 (quoting $55,518.05 in U.S. Currency, 728 F.2d at 195).

        In this case, Defendant argues that because she was not informed of the lawsuit until very

recently, she was unable to file an Answer where she would have asserted meritorious defenses

both on liability and causation as to Plaintiff’s claims of medical negligence and malpractice.

(Lunga Cert.   ¶ 11). Defendant does note, however, that Plaintiff’s claims are barred by the New
Jersey Tort Claims Act. N.J. Stat. Ann.   § 59. Defendant maintains that although Plaintiff filed a
Notice of Claim, he did not file the notice within the required 90-day period, nor did Plaintiff file

a motion for notice of a late claim. Id. at   § 59:8-8 9. Defendant avers that these defenses will
                                                       —




be the subject of separate motions and other documentation should this Court vacate the Entry of

Default and permit her to file an Answer. (Lunga Cert. 11).

       Based on the documents submitted thus far, this Court cannot fully determine whether

Defendant will have a complete defense to Plaintiff’s claims because, as she stated, she has yet to

file an Answer since she was not aware that a lawsuit had been filed against her. For the same

reasons, this Court also cannot fully evaluate Defendant’s argument that Plaintiff failed to timely

file a Notice of Claim under the New Jersey Tort Claims Act. Nevertheless, because an Answer

has not yet been filed, this Court will permit Defendant to file an Answer or otherwise plead so

that she can assert defenses.

   C. Culpable Conduct

       The third factor a trial court must consider when determining whether to vacate an entry of

default is “whether the default was the result of the defendant’s culpable conduct.” Hesketh, 828

F.3d at 175. In considering a defendant’s culpability, “i.e. whether its conduct was excusable,

courts apply the standard of “willfulness” or “bad faith.” Mrs. Ressler’s Food Prods., 675 F.



                                                   7
App’x at 142 (citations omitted).       “Willfulness” or “bad faith” means “more •than mere

negligence” but can be satisfied with less than “knowing’ disregard.” Id. (citation omitted). For

example, “[r]eckless disregard for repeated communications from plaintiffs and the court,

combined with the failure to investigate the source of a serious injury, can satisfy the culpable

conduct standard.” Id. (citation and internal quotations omitted).

        Here, there does not appear to be any willfulness or bad faith on the part of Defendant.

Defendant contends, and this Court agrees, that there is no willfulness or bad faith because she

was totally unaware that Plaintiff had filed the lawsuit and thus did not intentionally ignore the

Complaint. (Nwachukwu Aff. ¶91 5-6; Lunga Cert. ¶ 12). Again, this is combined with Defendant’s

assertion that the New Jersey Attorney General’s Office only recently learned of the suit in

September 2019 and shortly thereafter appointed Mr. Lunga to represent Defendant.           (Lunga

Letter). Defendant also points to the Process of Receipt and Return form states “1 1/22/18 not

available until 11/26/18” and that the third page entitled “Return of Service” is completely blank.

(Id.). It is unclear what the annotation on the Process of Receipt and Return form means, but the

blank Return of Service page demonstrates that Defendant did not act willfully or in bad faith in

not responding to the lawsuit since she was apparently unaware of it.

   D. Alternative Sanctions

       Finally, courts sometimes consider the “effectiveness of alternative sanctions.”       Mrs.

Ressler’s Food Prods., 675 F. App’x at 140; Emcasco Ins. Co., 834 F.2d at 73. The alternative

sanctions factor is motivated by the court’s recognition that default is a harsh sanction and that

lesser sanctions may adequately deter bad conduct while allowing cases to be decided on their

merits. Eincasco, 834 F.2d at 73; Nat’l Specialty Ins. Co. v. Papa, No. 11-2798 RMB/KMW, 2012

U.S. Dist. LEXTS 34047, at *17 (D.N.J. Mar. 14, 2012). “Where, however, the moving party has



                                                8
failed to demonstrate a meritorious defense, that underlying rationale is undermined and the fourth

prong has less force.” Papa, 2012 U.S. Dist. LEXIS 34047, at *17.

        Here, Defendant argues that alternative sanctions are not appropriate. (Lunga Cert. ¶ 13).

This Court agrees. This Court has not discerned any foul play or misconduct from the Defendant

and thus alternative sanctions are not appropriate.

                                              ORDER

        This matter, having come before the Court on Defendant Ihuoma Nwachukwu’s Motion to

Set Aside Entry of Default (ECF No. 13), and the Court having carefully reviewed and taken into

consideration the submissions of the parties, as well as the arguments and exhibits therein

presented, and for good cause shown, and for all of the foregoing reasons,

        IT IS on this           day of November, 2019,

        ORDERED that Defendant’s Motion to Set Aside Entry of Default (ECF No. 13) is

GRANTED; and it is further

        ORDERED that Defendant is to file an Answer or otherwise plead within tweny days of

this Order; and it is further

        ORDERED that Plaintiff’s Motion for Default Judgment (ECF No. 9) is DENIED; and it

is further

        ORDERED that the Clerk is directed to send a copy of this Memorandum and Order to

Mr. David Sellow by first class mail.




                                              PETER G. SHERIDAN, U.S.D.J.




                                                 9
